DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with the request for continued examination on August 2, 2021. Claims 1 and 11 have been amended. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Art Rejections: Applicants’ amendments with arguments filed August 2, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Zhou (US 2016/0119229) and Wood et al. (US 2014/0280969) are generally directed to various aspects of the gateway for decoding incoming network traffic to identify a destination address of the packets, and if the packets are address to a load-balanced virtual machine (e.g. virtual network address), the packets are routed to a destination virtual machine according to a load-balancing scheme; balancing network traffic among virtual machines includes a first virtual machine executed by a first physical server connected to a physical network and a second virtual machine executed by a second physical server connected to the physical network. 
However, in consideration of the claim amendments with arguments/remarks filed August 2, 2021 and further search, no prior art reference or a 
“assigning a virtual network address to the pair of virtual edge systems, wherein the virtual network address is distinct from network addresses assigned to edge systems in the pair of virtual edge systems;”  and “in a virtual router, receiving network traffic and load balancing the pair of virtual edge systems by directing a first portion of the network traffic to the first virtual edge system and a second portion of the network traffic to the second virtual edge system, wherein the network traffic comprises packets addressed with the virtual network address,” as specified in claim 1. 
Similar limitations are included in claim 11.
Dependent claims 2-10 and 12-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473